DETAILED ACTION
Response to Amendment
The Amendment filed on December 22, 2021 has been entered. Claims 1, 3-11, and 13-19 remain pending in the application, of which claims 3 and 7-11 are withdrawn as being drawn to a nonelected invention. Applicant’s amendments to the Claims have overcome each and every objection and 102(a)(1), 102(a)(2), and 103 rejections previously set forth in the Non-Final Office Action mailed on July 22, 2021. Applicant’s amendments to the Claims have overcome all but one of the 112(b) rejections (reproduced below) previously set forth in the Non-Final Office Action mailed on July 22, 2021. Applicant’s arguments with respect to the prior art rejections of claims 1, 4-6, and 13-19 have been fully considered but they are not persuasive. Applicant’s amendments to the Claims have necessitated new grounds of rejection.

Claim Objections
Claim 1 is objected to because of the following informalities:
“filing,” in line 17 should read “filling,”.
“container,” in line 20 should read “container, and”.
Claim 14 is objected to because of the following informality: “filing,” in line 14 should read “filling,”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13, 14, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the limitation "the cushioning material" in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a cushioning material”.
The term "substantially" in claims 14, 18, and 19 is a relative term which renders the claims indefinite. The term "substantially" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The engagement between the cushioning material and the top surface formed by the filling material has been rendered indefinite by the use of the phrase. For examination purposes, the examiner is interpreting the claims as if the term has been omitted.
Claim 19 recites the limitation "a cushioning material" in lines 1-2. There is ambiguous antecedent basis for this limitation in the claim. It is unclear whether the limitation is referring to the cushioning material mentioned in claim 14 or a totally new cushioning material.
Claim 19 recites the limitation "a top surface" in line 2. There is ambiguous antecedent basis for this limitation in the claim. It is unclear whether the limitation is referring to the top surface mentioned in claim 14 or a totally new top surface.
Claim 19 is rejected as being indefinite because they depend from claim 14.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 6 does not further limit the subject matter of claim 1 upon which it depends because claim 6 claims the limitation “wherein the . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 15 does not further limit the subject matter of claim 4 upon which it depends because claim 15 claims the limitation “wherein the filling material is a silica gel particle” which has already been recited verbatim in line 21 of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 17 does not further limit the subject matter of claim 16 upon which it depends because claim 17 claims the limitation “wherein the molded object is molded by using an ultraviolet curable ink” which has already been recited verbatim in claim 16. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 19 does not further limit the subject matter of claim 14 upon which it depends because claim 19 claims the limitation “wherein a cushioning material is provided to substantially come into contact with a top surface formed by the filling . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (US 3,450,253) in view of Kobayashi (WO 2015050033 A1) in further view of Lustenberger et al. (US 2011/0266244), hereinafter Lustenberger (NOTE that US 2016/0214317 is being used as an English translation of Kobayashi).
Regarding claim 1, Nielsen discloses a packaging method for packaging a three-dimensional object (176 and 174 collectively in Figures 3 and 4) which is a stereoscopic object (Col. 8 lines 26-44), the method comprising:
a step of accommodating the three-dimensional object (176 and 174 collectively) and a filling material (“beads” mentioned in Col. 8 lines 40-44, Col. 1 lines 18-22, and Col. 1 line 70 – Col. 2 line 22) in a storage container (172 in Figures 3 and 4) so that a periphery of the three-dimensional object (176 and 174 collectively) is surrounded by the filling material (“beads”) by using the storage container (172) (as shown in Figure 4, Col. 8 lines 26-40), wherein the storage container (172) accommodates the three-dimensional object (176 and 174 collectively) and the filling material (“beads”) fills in the storage container (172) (Col. 8 lines 26-40); and
a step of fixing a position of the filling material (“beads”) to prevent at least a part of the filling material from moving relative to the three-dimensional object (176 and 174 collectively) in the storage container (172) when the storage container (172) is applied with a shock less than or equal to a preset 
wherein the filling material (“beads”) is powder or granule having fluidity during a filling of the filling material (“beads”) into the storage container (172) and the filling is a fine filling (Col. 1 line 70 – Col. 2 line 5, Col. 8 lines 27-40), and
wherein the filling material (“beads”) does not firmly adhere to the object (176 and 174 collectively) and can be easily removed in a state in which the filling material (“beads”) does not adhere to the object when the object (176 and 174 collectively) is taken out from the storage container (172) (Col. 8 lines 44-46).
However, Nielsen does not disclose: the three-dimensional object is a molded object which is molded by a molding apparatus; and the filling material is a silica gel particle.
Kobayashi teaches that it was known to mold a three-dimensional object (121 in Figures 4 and 5) using a molding apparatus (1 in Figure 1) and ultraviolet curable ink (the “ultraviolet curable ink” mentioned in Paragraphs 0046 and 0049 of US 2016/0214317) (Paragraphs 0044-0058 of US 2016/0214317), in order to form the object (121) at a low cost, shorten the time required to form the object (121), and allow objects corresponding to various applications to be formed (Paragraphs 0045, 0046, 0060, and 0061 of US 2016/0214317).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have molded the three-dimensional object of Nielsen using a molding apparatus and ultraviolet curable ink, as taught by Kobayashi, so that the three-dimensional object is a molded object which is molded by the molding apparatus, because doing so would form the object at a low cost, shorten the time required to form the object, and allow objects corresponding to various applications to be formed.
Nielsen in view of Kobayashi teaches all the limitations of the claim as stated above except: the filling material is a silica gel particle.
Lustenberger teaches that it was known to provide a filling material (“desiccant” mentioned in Paragraphs 0018 and 0042, which occupies intermediate space 5 in Figure 1) in a storage container (2 in 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Nielsen in view of Kobayashi to incorporate the teachings of Lustenberger by modifying the filling material (“beads”) of Nielsen to be a silica gel particle, because doing so would prevent the three-dimensional object (176 and 174 collectively of Nielsen) from being affected by the effects of moisture.
Regarding claim 4, Nielsen in view of Kobayashi in further view of Lustenberger teaches that the filling material (“beads” of Nielsen as modified in view Lustenberger) has a dimension (“diameter” of Nielsen) of 2 mm or less (because Col. 2 lines 4-5 of Nielsen state that the “beads” can have a diameter of less than .030 inches, which is equal to 0.762 mm).
Regarding claim 5, Nielsen discloses that the storage container (172) has a fixed shape (apparent from Figures 3 and 4, Col. 8 lines 27-32).
Regarding claim 6, Nielsen in view of Kobayashi in further view of Lustenberger teaches that the filling material (“beads” of Nielsen as modified in view Lustenberger) is a silica gel particle (Paragraphs 0018 and 0042 of Lustenberger).
Regarding claim 15, Nielsen in view of Kobayashi in further view of Lustenberger teaches that the filling material (“beads” of Nielsen as modified in view Lustenberger) is a silica gel particle (Paragraphs 0018 and 0042 of Lustenberger).
Regarding claim 16, Nielsen in view of Kobayashi in further view of Lustenberger teaches that the molded object (176 and 174 collectively of Nielsen as modified in view of Kobayashi) is molded by using an ultraviolet curable ink (the “ultraviolet curable ink” mentioned in Paragraphs 0046 and 0049 of US 2016/0214317) (Paragraphs 0046 and 0049 of US 2016/0214317).
Regarding claim 17, Nielsen in view of Kobayashi in further view of Lustenberger teaches that the molded object (176 and 174 collectively of Nielsen as modified in view of Kobayashi) is molded by .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nielsen in view of Kobayashi in further view of Lustenberger in further view of Pendleton (US 3,667,593).
Regarding claim 13, Nielsen in view of Kobayashi in further view of Lustenberger teaches all the limitations of the claim as stated above except: a step of covering the storage container and a cushioning material with an exterior member, wherein the exterior member covers an outside of the storage container and the cushioning material, and bringing at least a part of a periphery of the storage container into contact with the cushioning material.
Pendleton teaches that it was known to: cover a storage container (33 in Figures 10-12, which is analogous to storage container 172 of Nielsen) and a cushioning material (11 in Figures 10-12) with an exterior member (31 in Figures 10-12) (as shown in Figures 11 and 12), wherein the exterior member (31) covers an outside of the storage container (33) and the cushioning material (11) (as shown in Figures 11 and 12, Col. 3 lines 48-58), and bring at least a part of a periphery of the storage container (33) into contact with the cushioning material (11) (as shown in Figures 11 and 12, Col. 3 line 72 – Col. 4 line 29), in order to allow the storage container (33) to be shipped together with a number of other storage containers (34 and 36 in Figures 10-12) to a single consignee (Col. 1 lines 13-16), keep shock incident to shipping the storage container (33) to a minimum (Col. 4 lines 27-29), and prevent migration/shifting of the storage container (33) within the exterior member (31) in the rough handling encountered in transit (Col. 1 lines 57-61, Abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Nielsen in view of Kobayashi in further view of Lustenberger to incorporate the teachings of Pendleton by providing the method of Nielsen in view of Kobayashi in further view of Lustenberger with a step of covering the storage container (172 of Nielsen) and a cushioning material with an exterior member, wherein the exterior member covers an outside of the storage container and the cushioning material, and bringing at least a part of a periphery of the storage container into contact with the cushioning material, because doing so would allow the storage container to be shipped together with .

Claims 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (US 3,450,253) in view of Kobayashi (WO 2015050033 A1) in further view of Lustenberger et al. (US 2011/0266244), hereinafter Lustenberger, in further view of Lubowitz (US 5,356,009) (NOTE that US 2016/0214317 is being used as an English translation of Kobayashi).
Regarding claim 14, Nielsen discloses a packaging method for packaging a three-dimensional object (176 and 174 collectively in Figures 3 and 4) which is a stereoscopic object (Col. 8 lines 26-44), the method comprising:
a step of accommodating the three-dimensional object (176 and 174 collectively) and a filling material (“beads” mentioned in Col. 8 lines 40-44, Col. 1 lines 18-22, and Col. 1 line 70 – Col. 2 line 22) in a storage container (172 in Figures 3 and 4) so that a periphery of the three-dimensional object (176 and 174 collectively) is surrounded by the filling material (“beads”) by using the storage container (172) (as shown in Figure 4, Col. 8 lines 26-40), wherein the storage container (172) accommodates the three-dimensional object (176 and 174 collectively) and the filling material (“beads”) which is powder or granule fills in the storage container (172) (Col. 8 lines 26-40); and
a step of fixing a position of the filling material (“beads”) to fix a relative position of the filling material around the three-dimensional object (176 and 174 collectively) (Col. 8 lines 36-44, Col. 1 lines 15-22, Col 2 lines 6-22), wherein the three-dimensional object (176 and 174 collectively) is in a state in which the filling material (“beads”) comes into contact with the three-dimensional object (apparent from Figure 4),
wherein the filling material (“beads”) is powder or granule having fluidity during a filling of the filling material (“beads”) into the storage container (172) and the filling is a fine filling (Col. 1 line 70 – Col. 2 line 5, Col. 8 lines 27-40), and
wherein the filling material (“beads”) does not firmly adhere to the object (176 and 174 collectively) and can be easily removed in a state in which the filling material (“beads”) does not adhere to 
However, Nielsen does not disclose: the three-dimensional object is a molded object which is molded by a molding apparatus; the filling material is a silica gel particle; and a cushioning material is provided to come into contact with a top surface formed by the filling material, and the storage container accommodates the cushioning material.
Kobayashi teaches that it was known to mold a three-dimensional object (121 in Figures 4 and 5) using a molding apparatus (1 in Figure 1) and ultraviolet curable ink (the “ultraviolet curable ink” mentioned in Paragraphs 0046 and 0049 of US 2016/0214317) (Paragraphs 0044-0058 of US 2016/0214317), in order to form the object (121) at a low cost, shorten the time required to form the object (121), and allow objects corresponding to various applications to be formed (Paragraphs 0045, 0046, 0060, and 0061 of US 2016/0214317).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have molded the three-dimensional object of Nielsen using a molding apparatus and ultraviolet curable ink, as taught by Kobayashi, so that the three-dimensional object is a molded object which is molded by the molding apparatus, because doing so would form the object at a low cost, shorten the time required to form the object, and allow objects corresponding to various applications to be formed.
Nielsen in view of Kobayashi teaches all the limitations of the claim as stated above except: the filling material is a silica gel particle; and a cushioning material is provided to come into contact with a top surface formed by the filling material, and the storage container accommodates the cushioning material.
Lustenberger teaches that it was known to provide a filling material (“desiccant” mentioned in Paragraphs 0018 and 0042, which occupies intermediate space 5 in Figure 1) in a storage container (2 in Figure 1), wherein the filling material (“desiccant”) is a silica gel particle (Paragraph 0018), in order to prevent a three-dimensional object (6 in Figure 1) accommodated in the storage container (2) from being affected by the effects of moisture (Paragraph 0042).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Nielsen in view of Kobayashi to incorporate the teachings of Lustenberger by modifying the filling material (“beads”) of Nielsen to be a silica gel particle, because doing so would 
Nielsen in view of Kobayashi in further view Lustenberger teaches all the limitations of the claim as stated above except: a cushioning material is provided to come into contact with a top surface formed by the filling material, and the storage container accommodates the cushioning material.
Lubowitz teaches that it was known to provide a cushioning material (38 and 36 collectively in Figures 5 and 6) which comes into contact with a top surface formed by a filling material (34 and 33 collectively in Figures 4-6) (apparent from Figures 5 and 6, Col. 5 lines 6-9 and 36-43), wherein a storage container (8 in Figures 8) accommodates the cushioning material (38 and 36 collectively) (apparent when Figure 8 is viewed in relation to Figure 6), in order to fill substantially all unoccupied areas within the storage container (8), cushion the filling material (34 and 33 collectively) and an object (4 in Figures 3-8) contained within the storage container (8), and stabilize the object (4) within the storage container (8) (Col. 5 lines 6-12, 40-50, and 59-64).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Nielsen in view of Kobayashi in further view Lustenberger to incorporate the teachings of Lubowitz by providing a cushioning material which comes into contact with a top surface formed by the filling material (“beads” of Nielsen as modified in view of Lustenberger), wherein the storage container (172 of Nielsen) accommodates the cushioning material, because doing so would fill substantially all unoccupied areas within the storage container, cushion the filling material and the object contained within the storage container, and stabilize the object within the storage container.
Regarding claim 18, Nielsen in view of Kobayashi in further view Lustenberger teaches all the limitations of the claim as stated above except: a cushioning material is provided to come into contact with a top surface formed by the filling material, and the storage container accommodates the cushioning material.
Lubowitz teaches that it was known to provide a cushioning material (38 and 36 collectively in Figures 5 and 6) which comes into contact with a top surface formed by a filling material (34 and 33 collectively in Figures 4-6) (apparent from Figures 5 and 6, Col. 5 lines 6-9 and 36-43), wherein a storage container (8 in Figures 8) accommodates the cushioning material (38 and 36 collectively) (apparent when 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Nielsen in view of Kobayashi in further view Lustenberger to incorporate the teachings of Lubowitz by providing a cushioning material which comes into contact with a top surface formed by the filling material (“beads” of Nielsen as modified in view of Lustenberger), wherein the storage container (172 of Nielsen) accommodates the cushioning material, because doing so would fill substantially all unoccupied areas within the storage container, cushion the filling material and the object contained within the storage container, and stabilize the object within the storage container.
Regarding claim 19, Nielsen in view of Kobayashi in further view Lustenberger in further view of Lubowitz teaches that a cushioning material (similar to 38 and 36 collectively of Lubowitz) is provided to come into contact with a top surface formed by the filling material (“beads” of Nielsen as modified in view of Lustenberger) (because Lubowitz teaches in Figures 5 and 6 that cushioning material 38 and 36 collectively comes into contact with a top surface formed by filling material 34 and 33 collectively), and the storage container (172 of Nielsen) accommodates the cushioning material (because Lubowitz teaches in Figure 8 that storage container 8 accommodates cushioning material 38 and 36 collectively).

Response to Arguments
Applicant's arguments with respect to the prior art rejections of claims 1, 4-6, and 13-19 have been fully considered but they are not persuasive.
In response to Applicant’s argument that:
“Regarding the amended claim 1, the cited references do not disclose the technical feature that the filling material is powder or granule having fluidity, the filling material is filled by fine filling, and the filling material does not firmly adhere to the three-dimensional object and can be easily removed when taken out. 
Since the filling material is fine and has fluidity, the filling material can be easily packed in a finely packed state to prevent damage without shaking the three-dimensional object in the storage container during transportation. Since the filling material does not firmly adhere to the three-dimensional object, after transportation, the filling material can be easily removed from the storage container and the three-dimensional object.”,

the examiner firstly asserts that Nielson discloses that the filling material (“beads”) is powder or granule having fluidity during a filling of the filling material (“beads”) into the storage container (172) and the filling is a fine filling (see Col. 1 line 70 – Col. 2 line 5 and Col. 8 lines 27-40 of Nielsen), and that the filling material (“beads”) does not firmly adhere to the object (176 and 174 collectively) and can be easily removed in a state in which the filling material (“beads”) does not adhere to the object when the object (176 and 174 collectively) is taken out from the storage container (172) (see Col. 8 lines 44-46 of Nielsen). Thus, Nielsen discloses all the argued limitations.

All of Applicant’s other arguments with respect to the prior art rejections of claims 1, 4-6, and 13-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office                                                                                                                                                                                                      action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  




/TANZIM IMAM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731